DAUKSCH, Judge.
This is before the court by way of a petition for a writ of certiorari.
Petitioner has filed this petition and a cross-appeal in a plenary appeal filed by appellee from the criminal case below. This petition is thus duplicative of the cross-appeal and unnecessary, assuming there was a “departure from the essential requirements *1320of law,” which we do not assume here. If petitioner is entitled to appellate relief, then that remedy is available in its appeal.
WRIT DENIED.
COBB and HARRIS, JJ., concur.